Filed 8/29/13 P. v. Warren CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B247589
                                                                          (Super. Ct. No. 2010006608)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

ELBERT WARREN,

     Defendant and Appellant.


                   Elbert Warren appeals a February 6, 2013 motion to recall his sentence
after appellant was convicted by jury of dissuading a witness (Pen. Code, § 136.1, subd.
(a)(1))1 and the jury found that appellant had suffered a prior serious felony conviction (§
667, subd. (a)(1)). Appellant was sentenced as a three strikes offender to 25 years to life
state prison plus a consecutive term of five years on the prior serious felony enhancement
(§ 667, subd. (a)(1)). We affirmed the conviction in an unpublished opinion on May 16,
2012. (B230028.)
                   On February 4, 2013, appellant filed a motion to recall his sentence
pursuant to Proposition 36 (§ 1170.126). The trial court denied the motion on the ground


         1   All statutory references are to the Penal Code.
that appellant's conviction was for a serious felony (§ 1192.7, subd. (c)(37)) and appellant
does meet the criteria for resentencing (§ 1170.26, subd. (e)(1)).
              We appointed counsel to represent appellant in this appeal. After counsel's
examination of the record, she filed an opening brief raising no issues.
              On June 10, 2013, we advised appellant that he had 30 days within which
to personally submit any contentions or issues that he wished to raise on appeal. We
have not received a response.
              We have reviewed the entire record and are satisfied that appellant's
attorney has fully complied with her responsibilities and that no arguable issue exists.
(People v. Wende (1979) 25 Cal.3d 436, 441.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.



                                                         YEGAN, J.


We concur:



              GILBERT, P.J.



              PERREN, J.




                                             2
                               Patricia M. Murphy, Judge

                           Superior Court County of Ventura

                          ______________________________


             California Appellate Project, under appointment by the Court of Appeal,
Jonathan B. Steiner, Executor Director, Susan E. Hier, Staff Attorney, for Appellant.


             No appearance for Respondent.




                                            3